 

EXHIBIT 10.1

 



CONSULTING AGREEMENT BETWEEN THOMAS A. MOORE AND ADVAXIS, INC.

 

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into with an
effective date of August 19, 2013 (the “Effective Date”) by and between Advaxis,
Inc., (the “Company”), and Thomas A. Moore (“Consultant”).

 

WITNESSETH:

 

WHEREAS, the Company desires to engage Consultant pursuant to the terms of this
Agreement; and

 

WHEREAS, Consultant desires to be so engaged pursuant to the terms of this
Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1.Consulting Services.

 

The Company agrees to engage Consultant and Consultant agrees to be engaged by
the Company pursuant to the terms of this Agreement to assist the Company's
development of its veterinary program, as may be requested from time-to-time by
the Company, and to perform the duties assigned to Consultant by the Company’s
Chief Executive Officer, the Company’s Chairman of the Board, and/or its Board
of Directors related to the Company’s strategic planning and business
development, or any other matter so delegated.

 

Consultant shall be able to commit a minimum of twenty (20) hours per week to
his performance of consulting services for the Company, in accordance with the
terms and conditions of this Agreement, during the Engagement Period, as that
term is defined below.

 

1.1Previous Employment Agreement.

 

The parties voluntarily consent to the termination, upon the Effective Date, of
any prior oral or written employment agreement, including the parties’
Employment Agreement Between Thomas A. Moore and Advaxis, Inc. which was
executed on August 21, 2007 (the “2007 Agreement”), and agree that, upon the
Effective Date, the Company shall have no future obligations to Consultant under
the terms of any prior employment agreement or renewal or amendment of any
employment agreement.

 

Upon termination of the 2007 Agreement, Consultant shall receive: (i) any
accrued but unused vacation time as of the Effective Date; (ii) any reasonable
expenses incurred prior to the Effective Date, upon submission of evidence,
reasonably satisfactory to the Company, of the incurrence and purpose of each
such expense and otherwise in accordance with the Company’s business travel and
expense reimbursement policy as in effect from time to time; and (iii)
Consultant’s accrued salary prior to his resignation, in accordance with Section
1.2 of this Agreement. The foregoing payments shall be payable in accordance
with and on the dates set forth in “Schedule A” to this Agreement.

 



 

 

 



CONFIDENTIAL



 

Consultant acknowledges and agrees that, except for the compensation and
benefits set forth in this Agreement, he has received all compensation and
benefits due to him under any prior employment agreement, including the 2007
Agreement, or renewal or amendment of employment agreement, including payment of
all compensation and accrued but unused vacation earned as of the Effective
Date.

 

1.2 Voluntary Resignation From Previous Employment.

 

Consultant agrees that prior to the Effective Date, he shall voluntary resign,
and shall take all steps and actions necessary to cause, effectuate, and
implement such resignation, from his positions as Chief Executive Officer of the
Company and Chairman of the Company’s Board. Consultant also agrees that
following his voluntary resignation from these positions, and unless otherwise
requested by the Company, Consultant shall no longer hold himself out as holding
such positions for the Company.

 

2.Term.

 

The term of this Agreement shall begin on the Effective Date and shall end on
the first anniversary thereof (the “Initial Term”). Upon the expiration of the
Initial Term, the Agreement shall be rendered null, void, and terminated without
restriction or exception (subject to the terms and conditions of Section 11.6 of
this Agreement), unless the Company tenders to Consultant, at any time prior to
the expiration of the Initial Term, written notice of its intent to renew the
Agreement, upon such terms and conditions as the parties shall agree in writing.
If the Company elects to continue the term of the Agreement for any period
beyond the expiration of the Initial Term, either Consultant or the Company may
thereafter terminate the Agreement at any time and for any reason, with or
without cause, upon tendering to the other party, ninety (90) days prior to the
anticipated termination date, written notice of its intent to the terminate the
Agreement. The cumulative period during which Consultant is engaged by the
Company pursuant to this Agreement shall be referred to as the “Engagement
Period.”

 

3.Compensation.

 

3.1Consulting Fee.

 

During the Engagement Period, Consultant shall receive an annualized consulting
fee of Three Hundred and Fifty Thousand Dollars ($350,000.00), payable on a
monthly basis on the 20th day of the month during which the consulting fee is
earned (unless the 20th day of the month falls on a Saturday, Sunday, or a
holiday, in which case the payment will be made on the next business day
following the 20th day of the month), except that the first payment required by
this Section 3.1 of the Agreement shall be tendered on or before September 20,
2013, with interest to accrue at a rate of twelve percent (12%) per annum for
any payments not made in accordance with the terms of this Section 3.1. Failure
by the Company to tender to Consultant timely payment of the consulting fee
prescribed by this Section 3.1 of the Agreement, either in whole or in part,
shall not be deemed a material breach of this Agreement.

 

3.2COBRA.

  

-2-

 





 

CONFIDENTIAL



 

During the Engagement Period, the Company shall reimburse Consultant for any
costs associated with or incurred by Consultant’s participation in a group
health plan authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly
known as “COBRA”).

 

3.3Travel.

 

The Company shall reimburse Consultant for reasonable travel, meeting, lodging,
meal and other reasonable expenses incurred by Consultant in connection with
Consultant’s performance of services hereunder, upon submission of evidence,
reasonably satisfactory to the Company, of the incurrence and purpose of each
such expense and otherwise in accordance with the Company’s business travel and
expense reimbursement policy applicable to its consultants as in effect from
time to time. All expenses in an amount equal to or exceeding Two Hundred Fifty
Dollars ($250.00) shall require the prior written approval of a director or
officer of the Company authorized to issue such approval in order to be subject
to the reimbursement provisions of this Section 3.3 of the Agreement. Any such
expense for which Consultant does not obtain or procure prior written approval
will not be reimbursed by the Company, regardless of the reasonableness or
necessity of the expense.

 

4.Warrants/Options.

 

Consultant and the Company agree and understand, and relinquish their respective
rights to dispute, that Consultant shall be classified as a “non-employee
Director” for purposes of the Company’s practices and procedures concerning the
compensation of non-employee Directors, subject to the terms and conditions of
this Section 4 of the Agreement. Consultant and the Company further agree and
understand that Consultant hereby waives his right to receive any compensation,
including any retainer payment(s), that may be awarded by the Company to other
Directors during the Engagement Period, except that Consultant shall receive
attendance fees on terms and conditions substantially similar to those pursuant
to which other non-employee Directors may, from time-to-time, receive attendance
fees, consistent with the Company’s practices and procedures concerning the
compensation of non-employee Directors.

 

In addition to the foregoing, the committee established by the Board of
Directors of the Company to administer the Company’s 2011 Omnibus Incentive Plan
(the “Equity Plan”) shall grant to Consultant, on or around November 1, 2013, a
one-time award of 30,000 nonqualified stock options under the Equity Plan, or
any successor plan.

 

Consultant and the Company further agree and understand that any and all
warrants and/or stock options that were granted or awarded to Consultant prior
to the Effective Date shall continue with full force and effect in accordance
with their terms and conditions, and the terms thereof shall not be accelerated,
vested, or otherwise affected solely by virtue of Consultant’s execution or the
terms and conditions of any provision of this Agreement. To avoid ambiguity or
doubt, Consultant and the Company agree and understand that warrants and/or
stock options granted or awarded to Consultant prior to the Effective Date, as
identified on the schedule annexed as “Schedule B” to this Agreement, shall be
governed by and in accordance with the terms and conditions of the Equity Plan
and the controlling grant agreement, and that Consultant shall be deemed to be
in “Continuous Service,” as that term is defined in the Equity Plan, through the
term of the options identified in Schedule B.

 



-3-

 

 



CONFIDENTIAL



 

5.Repayment.

 

Consultant shall receive a one-time payment in an amount equal to One Hundred
Thousand Dollars ($100,000.00) within two business days following the first
instance, subsequent to the Effective Date, in which the Company closes any
financing greater than $5,000,000.00, so long as such closing occurs during the
Initial Term. This payment may be increased, in the Company’s sole discretion,
up to an amount equal to Four Hundred Twenty-Nine Thousand Seventy-Six Dollars
and Fifty-Nine Cents ($429,076.59) in the event that the closing financed
exceeds $15,000,000.00.

 

Consultant and the Company agree and understand that any payment made by the
Company pursuant to this Section 5 of the Agreement shall represent a partial
repayment (or, if such payment fully satisfies all of the Company’s outstanding
obligations, a complete repayment) of the Company’s cumulative outstanding
financial obligations, if any, to Consultant pursuant to the terms and
conditions of any monetary loans or loans of operating funds extended by
Consultant to the Company, and of any notes or other financial instruments
executed by and between Consultant and the Company, including but not limited to
the Moore Notes, the October 2011 offering, and the May 2011 offering, as those
terms are defined in the Company’s Form S-1, and shall correspondingly reduce by
the amount of the payment made pursuant to this Section 5 the remaining
balance(s), if any, of such loans, notes, and instruments, as applicable.

 

In the event that the Company closes any financing equal to or greater than
$15,000,000.00 during the Initial Term but does not fully satisfy its cumulative
outstanding financial obligations, if any, to Consultant pursuant to the terms
and conditions of any monetary loans or loans of operating funds extended by
Consultant to the Company, and of any notes or other financial instruments
executed by and between Consultant and the Company, including but not limited to
the Moore Notes, the October 2011 offering, and the May 2011 offering, then the
remaining balance of any such outstanding financial obligations shall be payable
on the earlier of: (i) six months from the date of closing; or (ii) upon the
completion of an underwritten public offering (not currently contemplated).

 

6.Compensation Upon Termination of the Agreement.

 

6.1General.

 

If, during the Engagement Period, Consultant or the Company terminate this
Agreement, or if the Agreement automatically terminates upon the expiration of
the Initial Term, in accordance with Section 2 of the Agreement, thereby
terminating Consultant’s engagement by the Company, Consultant shall be entitled
to receive: (i) any earned or accrued but unpaid compensation earned during the
calendar year in which Consultant’s engagement with the Company is terminated,
in accordance with Section 3.1 of this Agreement, through the date of
termination of the Agreement; and (ii) provided that, within forty (40) days
following the termination of the consulting relationship, Consultant executes
and does not revoke a Separation Agreement and General Release provided by the
Company, and provided further that the Revocation Period (as that term is
defined in the Separation Agreement and General Release) expires within the
40-day period, a disengagement payment in the amount of $350,000.00. Such
disengagement payment shall be paid in one lump sum payment following the
effective date of the Separation Agreement and General Release (as that term is
defined in the Separation Agreement and General Release), subject to all
applicable withholdings and deductions, and which payment shall be made no later
than the 45th day following the termination of the consulting relationship. If,
after the termination of this Agreement, the Board elects to retain Consultant
as an Independent Board Member, and Consultant accepts, Consultant shall be
eligible to receive the Independent Board Member compensation in effect as of
that date. No other compensation shall be paid to or demanded by Consultant upon
termination.

 



-4-

 

 



CONFIDENTIAL



 

7.Restrictive Covenants.

 

7.1 Restrictive Covenants.

 

Consultant and the Company agree that the Company would suffer irreparable harm
and incur substantial damage if Consultant were to enter into Competition (as
defined herein) with the Company. Therefore, in order for the Company to protect
its legitimate business interests, Consultant agrees as follows:

 

(a) Without the prior written consent of the Company, Consultant shall not,
during the period of engagement by the Company for any reason, directly or
indirectly, invest or engage in any business that is Competitive (as defined
herein) with the Business of the Company or accept employment or render services
to a Competitor (as defined herein) of the Company as a director, officer,
agent, employee or consultant or solicit or attempt to solicit or accept
business that is Competitive with the Business of the Company, except that
Consultant may own up to five percent (5%) of any outstanding class of
securities of any company registered under Section 12 of the Securities Exchange
Act of 1934, as amended.

 

(b) Without the prior written consent of the Company and upon any termination of
Consultant's engagement by the Company for any reason and for a period of twelve
(12) months thereafter, Consultant shall not, either directly or indirectly, (i)
invest or engage in any business that is Competitive (as defined herein) with
the Business of the Company, except that Consultant may own up to five percent
(5%) of any outstanding class of securities of any company registered under
Section 12 of the Securities Exchange Act of 1934, as amended; (ii) accept
employment with or render services to a Competitor of the Company as a director,
officer, agent, employee or consultant unless he is serving in a capacity that
has no relationship to that portion of the Competitor's business that is
Competitive with the Business of the Company; or (iii) solicit, attempt to
solicit or accept business Competitive with the Business of the Company from any
of the customers of the Company at the time of his termination or within twelve
(12) months prior thereto or from any person or entity whose business the
Company was soliciting at such time.

 

(c) Upon termination of his engagement by the Company for any reason, and for a
period of twelve (12) months thereafter, Consultant shall not, either directly
or indirectly, engage, hire, employ or solicit in any manner whatsoever the
employment of an employee of the Company.

 

(d) For purposes of this Agreement, a business or activity is in "Competition"
or "Competitive" with the Business of the Company if it involves, and a person
or entity is a "Competitor", if that person or entity is engaged in, or about to
become engaged in, the research, development, design, manufacturing, marketing
or selling of a specific product or technology that resembles, competes, or is
designed to compete, with, or has applications similar to any product or
technology for which the Company has obtained or applied for a patent or made
disclosures, or any product or technology involving any other proprietary
research or development engaged in or conducted by the Company during the term
of Consultant's engagement by the Company.



 



-5-

 



 



CONFIDENTIAL

 



7.2Confidential Information.

 

Consultant acknowledges and agrees that all nonpublic information concerning the
business of the Company or any of its affiliates, including, without limitation,
nonpublic information relating to its or its affiliates’ products, customer
lists, pricing, trade secrets, patents, business methods and cost data, business
plans, strategies, drawings, designs, nonpublic information regarding product
development, marketing plans, sales plans, manufacturing plans, management
organization (including but not limited to nonpublic data and other information
relating to members of the Board, the Company or any of their affiliates or to
management of the Company or any of its affiliates), operating policies or
manuals, financial records, design or other nonpublic financial, commercial,
business or technical information: (i) relating to the Company or any of its
affiliates or (ii) that the Company or any of its affiliates may receive
belonging to suppliers, customers or others who do business with the Company or
any of its affiliates (collectively, the “Confidential Information”) is and
shall remain the property of the Company. Consultant recognizes and agrees that
all of the Confidential Information, whether developed by Consultant or made
available to Consultant, other than: (i) information that is generally known to
the public, (ii) information already properly in Consultant’s possession on a
non-confidential basis from a source other than the Company or its affiliates,
which source to Consultant’s knowledge is not prohibited from disclosing such
information by a legal, contractual or other obligation of confidentiality to
the Company or its affiliates, or (iii) information that can be demonstrated by
Consultant to have been independently developed by Consultant without the
benefit of Confidential Information from the Company or its affiliates, is a
unique asset of the business of the Company, the disclosure of which would be
damaging to the Company. Accordingly, Consultant agrees to use such Confidential
Information only for the benefit of the Company. Consultant agrees that during
the Engagement Period and until the sixth anniversary of the date of termination
or expiration of Consultant’s engagement by the Company or its affiliates,
Consultant will not directly or indirectly, disclose to any person or entity any
Confidential Information, other than information described in clauses (i), (ii)
and (iii) above, except as may be required in the ordinary course of business of
the Company or as may be required by law or government authority. If disclosure
of any Confidential Information is requested or required by legal process, civil
investigative demand, formal or informal governmental investigation or
otherwise, Consultant agrees: (i) to notify the Company promptly in writing so
that the Company may seek a protective order or other appropriate remedy, and to
cooperate fully, as may be reasonably requested by the Company, in the Company’s
efforts to obtain such a protective order or other appropriate remedy, and (ii)
shall comply with any such protective order or other remedy if obtained.
Information concerning the business of the Company or any of its affiliates that
becomes public as a result of Consultant’s breach of this Paragraph 7.2 shall be
treated as Confidential Information under this Paragraph 7.2. Notwithstanding
any provision herein to the contrary, Consultant may disclose the terms of this
Agreement to the extent necessary to enforce its rights under this Agreement.

 

7.3Works for Hire.

 

Consultant acknowledges and agrees that all services performed for the Company
during the Engagement Period are provided on a work for hire basis (as that term
is used in the United States Copyright Act), and that Consultant has no right,
claim or title, and expressly disavows any such right, claim, or title, to any
such work. If, for any reason, the foregoing is ineffective to confirm the
absolute, irrevocable and unconditional ownership by, or rights of, the Company
in any materials created by Consultant in connection with such services, or if
it should ever be determined that any of such materials are not a
“work-made-for-hire” exclusively owned and authored by the Company, Consultant
hereby absolutely, irrevocably and unconditionally assigns (or, to the extent
such assignment is or may be prohibited or limited by any applicable law, hereby
absolutely, irrevocably and unconditionally licenses, royalty-free) exclusively
to the Company all of such materials, throughout the universe in perpetuity,
without condition, exclusion, limitation or reservation.

 



-6-

 

 



CONFIDENTIAL



 

7.4Return of Documents.

 

In the event of the termination of Consultant’s engagement for any reason,
Consultant shall deliver to the Company: (i) all of the property of each of the
Company and its affiliates received at any time by Consultant (to the extent not
previously returned to the Company) and (ii) all the documents and data of any
nature and in whatever medium of each of the Company and its affiliates received
at any time by Consultant (to the extent not previously returned to the
Company), and Consultant shall not take any such property, documents or data or
any reproduction thereof, or any documents containing or pertaining to any
Confidential Information; provided, however, the foregoing shall not limit any
rights or obligations with respect to any such property, documents, data or
reproductions thereof that Consultant may have as a shareholder, creditor,
consultant and/or director of the Company.

 

8.Release.

 

In consideration for the promises made herein, Consultant hereby irrevocably and
unconditionally releases and forever discharges, for himself and for his heirs,
executors, administrators, successors and assigns, the Company and/or its
affiliates, parents, subsidiaries, predecessors and successors, and all of their
past and present directors, officers, management committees, members, agents,
employees, representatives, attorneys, shareholders, benefit plan fiduciaries
and administrators, and assigns, and all persons acting by, through, under, or
in concert with any of them (collectively, “the Advaxis Releasees”), from any
and all rights, claims, charges, causes of action, liabilities, costs and
damages, known or unknown, suspected or not, fixed or contingent, and in law or
in equity, which Consultant now has, or may ever have had, concerning, relating
to, or arising out of, directly or indirectly, his employment with the Company
and/or the separation therefrom.

 

This Release applies to federal, state or local laws, civil rights laws,
wage-hour, wage-payment, pension or labor laws, any benefits plans, stock
options plans, rules and/or regulations, constitutions, ordinances, public
policy, contract or tort laws, or any claim arising under common law, or any
other action based upon any conduct occurring up to and including the date
Consultant signs the Agreement.

 

Consultant further acknowledges and affirms that he fully understands that he is
waiving any right that he may have to claim or assert that the Company or any of
the Advaxis Releasees are in default of their repayment obligations, if any,
with respect to any monetary loans or loans of operating funds extended by
Consultant to the Company, or any notes or other financial instruments executed
by and between Consultant and the Company, including but not limited to the
Moore Notes, the October 2011 offering, and the May 2011 offering, as those
terms are defined in the Company’s Form S-1.

 

Notwithstanding the foregoing, by entering into this Agreement, Consultant is
not releasing claims that relate to any claims for enforcement of this
Agreement.

 



-7-

 

 



CONFIDENTIAL



 

9.Non-Disparagement.

 

Except as otherwise required by law, Consultant agrees that he will not make any
false, negative or disparaging comments about, and that he will refrain from
directly or indirectly making any comments or engaging in publicity or any other
action or activity which reflects adversely upon, the Company, its employees,
agents or representatives. This Non-Disparagement provision applies to comments
made verbally, in writing, electronically or by any other means, including, but
not limited to blogs, postings, message boards, texts, video or audio files and
all other forms of communication. The Company will direct its executive officers
not to make any false, negative, or disparaging comments about Consultant.

 

10.Legal Representation.

 

Consultant acknowledges that he was advised to consult with, and has had ample
opportunity to receive the advice of, independent legal counsel before executing
this Agreement, and that the Company advised Consultant to do so and that
Consultant has fully exercised that opportunity to the extent he desired.
Consultant acknowledges that he had ample opportunity to consider this Agreement
and to receive an explanation from such legal counsel of the legal nature,
effect, ramifications, and consequences of this Agreement. Consultant warrants
that he has carefully read this Agreement, that he understands completely its
contents, that he understands the significance, nature, effect, and consequences
of signing it, and that he has agreed to and signed this Agreement knowingly and
voluntarily of his own free will, act, and deed, and for full and sufficient
consideration.

 

11.Miscellaneous

 

11.1Binding Effect; Assignment.

 

This Agreement shall be binding on and inure to the benefit of the Company, and
its respective successors and permitted assigns. This Agreement shall also be
binding on and inure to the benefit of Consultant and Consultant’s heirs,
executors, administrators and legal representatives. This Agreement shall not be
assignable by any party hereto without the prior written consent of the other
parties hereto. The Company may effect such an assignment without prior written
approval of Consultant upon the transfer of all or substantially all of its
business and/or assets (by whatever means), provided that the successor to the
Company shall expressly assume and agree in writing to perform this Agreement.

  



-8-

 

 



CONFIDENTIAL



 

11.2Entire Agreement.

 

This Agreement constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof. All prior correspondence and proposals
(including but not limited to summaries of proposed terms) and all prior
promises, representations, understandings, arrangements and agreements relating
to such subject matter (including but not limited to those made to or with
Consultant by any other person), except for any monetary loans or loans of
operating funds extended by Consultant to the Company, and any notes or other
financial instruments executed by and between Consultant and the Company,
including but not limited to the Moore Notes, the October 2011 offering, and the
May 2011 offering, as those terms are defined in the Company’s Form S-1, all of
which shall survive the execution of this Agreement, are merged herein and
superseded hereby.

 

11.3Governing Law, Jurisdiction.

 

(i) This Agreement is made and entered into in the State of New Jersey, and
shall in all respects be interpreted, enforced, and governed by and continued
and enforced in accordance with the internal substantive laws (and not the laws
of choice of laws) of the State of New Jersey applicable to contracts entered
into and to be performed in New Jersey.

 

(ii) Each Party to this Agreement hereby irrevocably agrees that any legal
action or proceeding arising out of or relating to this Agreement or any of the
transactions contemplated hereby may be brought in the courts of the State of
New Jersey or in the United States District Court for the District of New Jersey
and hereby expressly submits to the personal jurisdiction and venue of such
courts for the purposes thereof and expressly waives any claim of improper venue
and any claim that the such Courts are an inconvenient forum.

 

(iii) Each of the Parties waives its right to a jury trial with respect to any
action or claim arising out of any dispute in connection with this Agreement,
any rights or obligations hereunder or the performance of such rights and
obligations. Each of the Parties hereto: (i) certifies that no representative,
agent or attorney of any other Party has represented, expressly or otherwise,
that such other Party would not, in the event of litigation, seek to enforce the
foregoing waivers; and (ii) acknowledges that each such other Party has been
induced to enter into this Agreement and the other transaction documents to
which it is party by, among other things, the waivers and certifications
contained herein.

 

11.4Taxes.

 

Notwithstanding any provision to the contrary, the Company shall have the power
to withhold from (and thereby reduce) any payments due to the Consultant under
this Agreement, or (to the extent that taxes are under-withheld on amounts
previously paid by the Company to the Consultant or taxes are due on income
taxable to the Consultant without the receipt of sufficient cash) require
Consultant to remit to the Company promptly upon notification of the amount due,
an amount, determined within the Company’s reasonable discretion and upon
written notice (including pay stubs) to Consultant, in each case as necessary to
satisfy all of the Company’s obligations regarding Federal, state, local and
foreign withholding tax requirements (including, without limitation, social
security, employment and similar payroll deductions) with respect to
Consultant’s compensation pursuant to this Agreement and/or with respect to any
payment of cash, or issuance or delivery of any other property hereunder to
Consultant or any third party, for the account or benefit of the Consultant, and
the Company may defer any such payment of cash or issuance or delivery of such
other property for a reasonable period until such requirements are satisfied, at
which time all deferred payments shall be promptly remitted to the Consultant.

 



-9-

 

  



CONFIDENTIAL

 



11.5Amendments.

 

No provision of this Agreement may be modified, waived or discharged unless such
modification, waiver or discharge is approved by the Board or a person
authorized thereby and is agreed to in writing by Consultant and, in the case of
any such modification, waiver or discharge affecting the rights or obligations
the Company, is approved by the Board or a person authorized thereby. No waiver
by any party hereto at any time of any breach by any other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No waiver of any
provision of this Agreement shall be implied from any course of dealing between
or among the parties hereto or from any failure by any party hereto to assert
its rights hereunder on any occasion or series of occasions.

 

11.6Survival.

 

The obligations of Consultant under Sections 7, 8, and 9 hereof, and all
subparts thereof, shall survive the termination of this Agreement.

 

11.7Severability.

 

The invalidity of any provision of this Agreement under the applicable laws of
the State of New Jersey or any other jurisdiction, shall not affect the other
provisions hereby declared to be severable from all other provisions. The
intention of the parties, as expressed in any provision held to be void or
ineffective, shall be given such full force and effect as may be permitted by
law.

 

11.8Notices.

 

Any notice or other communication required or permitted to be delivered under
this Agreement shall be: (i) in writing, (ii) delivered personally, by courier
service or by certified or registered mail, first-class postage prepaid and
return receipt requested, (iii) deemed to have been received on the date of
delivery or, if so mailed, on the third business day after the mailing thereof,
and (iv) addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):

 

(i) If to the Company, to it at its then current headquarters, Attention:
Chairman of the Board.

 

(ii) if to Consultant, to Consultant at Consultant’s residential address as then
on file with the Company, with a copy to:

 



-10-

 

 



CONFIDENTIAL



 

Tel:

 

Fax:

 

Attn: Tom Moore

 

Copies of any notices or other communications given under this Agreement, which
shall not constitute notice to the Company in accordance with this Section 11.8
of the Agreement, shall also be given to:

 

Tel: (212) 549-0378

 

Fax: (212) 521-5450

 

Attn: Yvan-Claude J. Pierre

 

11.9Headings.

 

The section and other headings contained in this Agreement are for the
convenience of the parties only and are not intended to be a part hereof or to
affect the meaning or interpretation hereof.

 

11.10Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.

 

  

-11-

 

 



CONFIDENTIAL

 



IN WITNESS WHEREOF the parties have entered into this Agreement effective as of
the date first written above.

 

ADVAXIS, INC.

 



BY: /s/ James Patton                       /s/ Thomas A. Moore NAME:   James
Patton   THOMAS A. MOORE (“Consultant”) TITLE:   Chairman of the Board          
 



 



 

-12-

 

 



CONFIDENTIAL



 

SCHEDULE A

 



 

-13-

 

 



CONFIDENTIAL



 

SCHEDULE B

 



 



-14-

 

